DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRAUER ET AL. (US 2018/0157933) (hereinafter “BRAUER”).

With respect to Claim 1, BRAUER teaches:
input input data including sampling data of some of a plurality of semiconductor dies of a wafer to a generator network of the image generation model and output a wafer map indicating the plurality of semiconductor dies (See Fig. 5; See Para 0072 wafer…discriminated); and 
input the wafer map output from the generator network to a discriminator network of the image generation model and discriminate the wafer map (See Fig. 5; See Para 0072 wafer…discriminated).  

With respect to Claim 2, BRAUER teaches:
wherein the image generation model, which when executed, causes the processor to: arrange the sampling data on the input data depending on locations of the some semiconductor dies of the wafer (See Fig. 5; See Para 0072 wafer…discriminated).  

With respect to Claim 3, BRAUER teaches:
wherein the image generation model, which when executed, causes the processor to: generate the input data including the sampling data and at least one of a first value determined in advance and a second value based on the sampling data (See Fig. 5; See Para 0072 wafer…discriminated).  

With respect to Claim 4, BRAUER teaches:
wherein the image generation model, which when executed, causes the processor to: 
dispose a sampling value of the sampling data on the input data depending on a location of a first semiconductor die of the some semiconductor dies (See Fig. 5; See Para 0072 wafer…discriminated); and 
dispose the at least one of the first value and the second value on the input data 24Atty. Dkt. No. 8947-001517-US depending on a location of a second semiconductor die of the remaining semiconductor dies of the plurality of semiconductor dies (See Fig. 5; See Para 0072 wafer…discriminated).  

With respect to Claim 5, BRAUER teaches:
wherein the image generation model, which when executed, causes the processor to: reshape a size of the input data to a size of the wafer map (See Fig. 5; See Para 0072 wafer…discriminated).  

With respect to Claim 6, BRAUER teaches:
wherein the image generation model, which when executed, causes the processor to: reshape a size of the input data to a one-dimensional vector (See Fig. 5; See Para 0072 wafer…discriminated).  

With respect to Claim 9, BRAUER teaches:
wherein the image generation model, which when executed, causes the processor to: perform learning of the generator network based on a discrimination result of the discriminator network (See Fig. 5; See Para 0072 wafer…discriminated).  

With respect to Claim 10, BRAUER teaches:
wherein the plurality of semiconductor dies are a plurality of first semiconductor dies and the wafer is a first wafer (See Fig. 5; See Para 0072 wafer…discriminated), and 
wherein the image generation model, which when executed, causes the processor to: 
execute the generator network learned based on the discrimination result and generate a wafer map of a second wafer including a plurality of second semiconductor dies (See Fig. 5; See Para 0072 wafer…discriminated).  

With respect to Claim 11, BRAUER teaches:
wherein the image generation model, which when executed, causes the processor to: generate the input data including the sampling data and a process parameter of the wafer (See Fig. 5; See Para 0072 wafer…discriminated).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BRAUER ET AL. (US 2018/0157933) (hereinafter “BRAUER”) in view of XU ET AL. (US 2019/0096659) (hereinafter “XU”).

With respect to Claim 7, BRAUER teaches ALL OF THE PARENT CLAIMS. 
However BRAUER is silent to the language of:
wherein the image generation model, which when executed, causes the processor to: 
generate the input data including the sampling data and coordinate values indicating locations of the some semiconductor dies of the wafer.
XU further teaches:
wherein the image generation model, which when executed, causes the processor to: 
generate the input data including the sampling data and coordinate values indicating locations of the some semiconductor dies of the wafer (See Para 0057 polar…cartesian).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRAUER to include wherein the image generation model, which when executed, causes the processor to: 
generate the input data including the sampling data and coordinate values indicating locations of the some semiconductor dies of the wafer.
One of ordinary skill in the art would have been motivated to modify BRAUER because it would be beneficial to improve wafer map analysis.

With respect to Claim 8, XU further teaches:
wherein the coordinate values are based on one of a Cartesian coordinate system and a polar coordinate system (See Para 0057 polar…cartesian).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify BRAUER to include wherein the coordinate values are based on one of a Cartesian coordinate system and a polar coordinate system.
One of ordinary skill in the art would have been motivated to modify BRAUER because it would be beneficial to improve wafer map analysis. 


Allowable Subject Matter
Claims 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited don't explicitly teach perform learning of a discriminator network of the image generation model so that the discriminator network discriminates a first wafer map including a plurality of sampling values measured from a plurality of semiconductor dies of a wafer as real and discriminates a second wafer map output from a generator network of the image generation model, to which some of the plurality of sampling values are input, as fake; and perform learning of the generator network so that the second wafer map output from the generator network is discriminated as real by the discriminator network of claims 12, 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LU ET AL. (US 2019/0287230) teaches SEMI-SUPERVISED ANOMALY DETECTION IN SCANNING ELECTRON MICROSCOPE IMAGES;
BIDAULT (US 2021/0150688) teaches NEURAL NETWORK TRAINING DEVICE, SYSTEM AND METHOD;
MILLIGAN (US 2018/0330493) teaches WAFER MAP PATTERN DETECTION BASED ON SUPERVISED MACHINE LEARNING.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864